Title: From George Washington to Brigadier General William Smallwood, 18 December 1779
From: Washington, George
To: Smallwood, William


        
          Dear Sir
          Head Quarters [Morristown] 18th Decemr 1779
        
        When you were last at Head Quarters you mentioned that there were some Men in your Brigade, who claimed their dismissions now, but who might, upon a strict construction of their inlistments, be detained a while longer. perhaps it may be as well, all circumstances considered, to endeavour to reinlist those who come under the above description by giving them a furlough now, but if they will not engage for the War upon those terms, you may discharge them, immediately as they will render little service between this & the time when their inlistments evidently expire, and they contribute to the consumption of provisions. I am &.
      